ACCEPTED
                                                                                                                 03-14-00515-CV
                                                                                                                         7427921
                                                                                                      THIRD COURT OF APPEALS
                                                                                         John W. Thomas, Partner AUSTIN, TEXAS
                                                                                                          10/19/2015 10:30:14 AM
                                                               1100 Norwood Tower | 114 West 7th St | Austin, JEFFREY
                                                                                                               Tx 78701 D. KYLE
                                                 512.495.1400 | FAX 512.499.0094 | jthomas@gbkh.com | WWW.GBKH.COM CLERK




                                           October 19, 2015
                                                                                         RECEIVED IN
                                                                                    3rd COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   10/19/2015 10:30:14 AM
Via Electronic Filing                                                                 JEFFREY D. KYLE
Court of Appeals                                                                            Clerk
Third District of Texas
P. O. Box 12547
Austin, Texas 78711-2547

       Re:     Case #03-14-00515-CV; Salvatore Magaraci and Estate Protection Planning
               Corporation v Espinosa, in his capacity as Receiver of Retirement Value, LLC

Dear Clerk:

       This letter is to notify the Court that I will be on vacation on February 16, 2016 through
February 26, 2016. I respectfully request that the Court not set any matters before the Court in
the above-referenced case for these dates.

        Thank you for your attention to this matter. If you have any questions, please do not
hesitate to contact me.

                                                 Yours sincerely,

                                                 George, Brothers, Kincaid & Horton, LLP


                                                 /s/ John W. Thomas
                                                 John W. Thomas
                                                 Counsel for Appellee, Eduardo S. Espinosa
                                                 In his Capacity as Receiver for Retirement
                                                 Value, LLC


JWT/ejg
cc:    Timothy A. Hootman, Counsel for Appellants (Via Electronic Service)
       Client